ACCEPTED
                                                                                           06-16-00034-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     6/29/2016 11:21:25 AM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK


                         No. 06-16-00034-CV
                                                                         FILED IN
                     IN THE SIXTH COURT OF APPEALS                6th COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                          AT TEXARKANA, TEXAS                     6/29/2016 11:21:25 AM
                                                                       DEBBIE AUTREY
                                                                           Clerk
  WAYNE E. FREEMAN, FREEMAN RESOURCES, LTD., AND FRM GP, LLC,
FRANK M. BUFKIN, III, BUFFCO PRODUCTION, INC., TWIN RESOURCES, LLC,
                 AND CHESAPEAKE LOUISIANA, L.P.,
                                                            Appellants,
                                          v.

                           HARLETON OIL & GAS, INC.,
                                                            Appellee


       APPELLANTS FRANK M. BUFKIN, III, BUFFCO PRODUCTION, INC.
                     AND TWIN RESOURCES, LLC’S
        MOTION TO EXTEND TIME FOR FILING BRIEF OF APPELLANTS

TO THE HONORABLE COURT OF APPEALS:

      Appellants, FRANK M. BUFKIN, III, BUFFCO PRODUCTION, INC. and

TWIN RESOURCES, LLC, hereby move the Court pursuant to Rule 38.6(d), Texas

Rules of Appellate Procedure, for an extension of time to file their brief. As grounds

for such extension the Appellants would show unto the Court the following:

                                          I.

      This is Appellants’ first request for an extension of time in which to file their

brief. Appellants’ brief is due to be filed on July 11, 2016.
                                                  II.

        Although counsel for Appellants have been working diligently to complete

research and finalize the brief in this case, additional time is needed due to other

commitments, including:

        1.      Preparation and filing of proposed Docket Control Order, Discovery
                Order, and Protective Order in Keith Manufacturing Co. v. Cargo Floor
                B.V., Magnidrive B.V., and German Pellets Louisiana, Civil Action No.
                5:15-cv-00009-JRG in the United States District Court, Eastern District
                of Texas, Texarkana Division;

        2.      Attendance at the hearing on Defendants Frank M. Bufkin, III, Buffco
                Production, Inc., and Twin Resources, LLC’s Motion to Approve Letter
                of Credit as Alternative Security to Secure Judgment Pending Appeal in
                Harleton Oil & Gas, Inc. v. Frank M. Bufkin, III, et al; Cause No. 12-
                0517 in the 71st District Court of Harrison County, Texas;

        3.      Serving as mediator in Joan Rogers v. Brookside Grocery Company,
                Cause No. 15-C-0244-CCL in the County Court at Law of Bowie
                County, Texas;

        4.      Serving as mediator in Steve Cannon v. SECOM Technology
                Corporation, et al, Civil Action No. 5:15-CV-106 in the United States
                District Court, Eastern District of Texas, Texarkana Division;

        5.      Serving as mediator in Felis McFarlane v. Jack Bourne, Cause No. 15-
                C-0665-CCL in the County Court at Law of Bowie County, Texas; and

        6.      Serving as mediator in Shelby Deanne Dickinson v. Dineshchandra
                Patel, Cause No. 13-C-1358-CCL in the County Court of Bowie County,
                Texas;




Appellants Frank M. Bufkin, III, et al’s Motion to Extend Time
for Filing Brief of Appellants – Page 2
                                                  III.

        Further, due to the voluminous nature of the record on appeal, including the

Clerk’s Record consisting of 2,413 pages, extensive review will be required.

                                                  IV.

        In addition to the above, counsel for Appellants has a pre-scheduled vacation

from July 2 to July 10.

                                                  V.

        Therefore, Appellants would request an extension of (30) days in which to file

their brief. The requested extension should not in the ordinary course of procedure

in this court delay oral argument and submission and is not requested for delay but

that justice be served.

        WHEREFORE, PREMISES CONSIDERED, Appellants, FRANK M.

BUFKIN, III, BUFFCO PRODUCTION, INC., and TWIN RESOURCES, LLC, pray

that the time for filing their appellate brief be extended thirty (30) days until August

10, 2016.




Appellants Frank M. Bufkin, III, et al’s Motion to Extend Time
for Filing Brief of Appellants – Page 3
                                                Respectfully submitted,


                                                  /s/ John R. Mercy
                                                John R. Mercy
                                                Texas State Bar No. 13947200
                                                MERCY p CARTER p TIDWELL, L.L.P.
                                                1724 Galleria Oaks Drive
                                                Texarkana, TX 75503
                                                Telephone: (903) 794-9419
                                                Facsimile: (903) 794-1268
                                                E-mail: jmercy@texarkanalawyers.com


                                                Gene F. Creely, II
                                                CREELY LAW FIRM PLLC
                                                State Bar No. 05060550
                                                620 West Alabama Street
                                                Houston, TX 77006
                                                (713) 400-8300 Telephone
                                                (713) 400-8299 Facsimile
                                                gcreely@creelylaw.com


                                                John H. Boswell
                                                BOSWELL & HALLMARK, PC
                                                State Bar No. 02685000
                                                908 Town & Country Boulevard, Suite 200
                                                Houston, TX 77024
                                                (713) 650-1600 Telephone
                                                (832) 356-2412 Facsimile
                                                john@johnboswelllaw.com

                                                ATTORNEYS FOR DEFENDANTS,
                                                FRANK M. BUFKIN, III,
                                                BUFFCO PRODUCTION, INC. and
                                                TWIN RESOURCES, LLC



Appellants Frank M. Bufkin, III, et al’s Motion to Extend Time
for Filing Brief of Appellants – Page 4
                               CERTIFICATE OF CONFERENCE

       I have contacted Greg Smith, Attorney for Appellee, regarding the relief sought
by this motion and he has no objection to the motion.

                                                  /s/ John R. Mercy
                                                John R. Mercy



                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2016, the foregoing Appellants Frank M.
Bufkin, III, et al’s Motion to Extend Time for Filing Brief of Appellants was served
on all counsel of record by the Electronic Service Provider.


                                                  /s/ John R. Mercy
                                                John R. Mercy




Appellants Frank M. Bufkin, III, et al’s Motion to Extend Time
for Filing Brief of Appellants – Page 5